UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7081


MELVIN COREY MADDOX,

                Plaintiff – Appellant,

          v.

GENE M. JOHNSON; FRED SHILLING; TRACY S. RAY; M. COLLINS;
L. MULLINS; B. OWENS; V. PHIPPS; STANLEY; H. SMITH; R.
KILGORE; S. CHURCH; L. YATES; T. MCCOY; A. MULLINS; J.
RASNICK; GARRY KENDRICK,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:09-cv-00179-GEC-MFU)


Submitted:   November 18, 2010           Decided:   December 10, 2010


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Corey Maddox, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia; Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Melvin Corey Maddox appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Maddox v. Johnson, No. 7:09-cv-00179-GEC-MFU (W.D. Va.

July 30, 2010).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2